MEMORANDUM **
Joyce M. Demyers appeals the district court’s denial of her habeas petition. See 28 U.S.C. § 2254. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Demyers argues that her attorney prevented her from testifying in violation of her rights to due process and effective assistance of counsel. However, because she remained silent in the face of her attorney’s decision not to call her as a witness, she waived her right to testify. See United States v. Pino-Noriega, 189 F.3d 1089, 1095 (9th Cir.1999) (a defendant waives his right to testify when he remains silent in the face of his attorney’s decision not to call him as a witness); United States v. Nohara, 3 F.3d 1239, 1244 (9th Cir.1993) (same); United States v. Edwards, 897 F.2d 445, 446-47 (9th Cir.1990) (“To hold that a defendant may abide his lawyer’s advice not to take the stand and then invalidate the trial because he so acted is not fair to the government.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.